CONCURRING OPINION.
FARRINGTON, J.
I concur fully in the opinion of Sturgis, J., with reference to the information in this case. I think the result reached is correct for the further reason that there was not sufficient evidence introduced to identify the defendant as the person who committed the crime charged. Only two witnesses testified. The prosecuting witness, as I read the record, was not unfriendly to the prosecution; .he was only uncertain;-he was plainly in doubt and was clearly unwilling to swear positively that defendant was the man who sold him the whiskey. And this is not surprising, for he was a stranger in the town and did not know the defendant; in his language, “Defendant was a rank stranger to him at the time the sale took place.” Besides, the sale occurred between ten and twelve o’clock at night in an old building dimly lighted by a lantern with a chimney smoked very black, and the opinion of the witness that defendant was the person who sold him the whiskey was based on his recollection that the seller was a man of about the “build” of the defendant. There is no evidence, and no attempt to show, that the features of the seller could be discerned by the buyer. There is some attempt to show that the' weight of one Emery Jump was 140 pounds, but needless to say, this was no testimony on which to base thé opinion of the witness that the “build” of the defendant, W. R. Jump, was about that of the seller. I think the case wholly lacks any substantial evidence upon which to base the uncertain opinion of the witness-. The witness was not only uncertain of his opinion, but brought no corroborating circumstances to give weight to his opinion. It is my judgment that *302error was committed in submitting the case to the jury upon the mere guess of the prosecuting witness. The rule still obtains that the prosecution must identify the accused as the person who actually committed the crime beyond a reasonable doubt. In the following cases which. discuss the quantum of proof necessary on the question of identity of the accused, there were corroborating circumstances to ■ support the mere opinion of the witness, for example, that the witness had seen the defendant before, or had long been acquainted with the defendant, or gave a description of the person who committed the crime and based an opinion on the resemblance of the defendant, or some other circumstances. [State v. Franke, 159 Mo. 535, 60 S. W. 1053; State v. Hopkirk, 84 Mo. l. c. 288; State v. Powers, 130 Mo. l. c. 478, 479, 32 S. W. 984; State v. Weber, 156 Mo. l. c. 256, 56 S. W. 893; State v. Hyatt, 179 Mo. 344, 78 S. W, 601; State v. Howard, 118 Mo. l. c. 140, 141, 24 S. W. 41.] In State v. Babb, 76 Mo. l. c. 504, the following language is used: “The identity of a person, or thing is an inference to be drawn from a series of facts. ... To a certain extent it rests on the opinion or judgment of the witness. For instance, if, prior to the trial in which he is summoned, he sees a person or thing and that person or thing bears a resemblance more or less striking to the person or thing with whom or with which he is familiar or acquainted, from that knowledge and that resemblance, he is enabled to say, with more or less positiveness, that the person or thing seen by him, is identical with the person or thing in question. ‘Ordinarily, mere belief or persuasion, not resting on a sufficient or legal foundation, is inadmissible, but with respect to persuasion or belief based on facts within the witness’ own knowledge, the case is- otherwise.’ ” In the case of State v. Jones, 71 Mo. 591, the State made a stronger case than here, and vet the judgment was reversed because the evidence failed to identify *303the defendant as the guilty person. I think, as did the Texas court (Griffith v. State, 91 Tex. App. 372), that to sustain a conviction, it must appear not only that the offense, as charged, has been' committed, but that the party charged was the person who committed it, “to a degree of certainty stronger than a mere probability or a strong suspicion.” I think the prosecuting attorney recognized the weakness of the State’s case. Intent upon showing that defendant sold whiskey to some one during the latter part of 1911, he pressed his other witness, one Rhoton, concerning a supposed sale to him at about that time, but failed entirely. Defendant’s demurrer to the evidence was overruled and he stood on the case made by the State. "With no evidence that defendant was a bootlegger of established reputation and with no sufficient evidence of identification, the verdict in my opinion was clearly unsupported.